Citation Nr: 0603045	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-07 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for the payment of 
disability compensation for service-connected bilateral 
chorioretinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
February 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Following the Board's remand of the 
veteran's claim in July 2005, the veteran testified before 
the undersigned Veterans Law Judge during a video conference 
hearing in November 2005; a transcript of that hearing is of 
record.  


REMAND

In February 1954, the veteran was placed on the Temporary 
Disability Retired List (TDRL) due to a bilateral eye 
disability.  While on the TDRL the veteran filed a claim for 
service connection for a bilateral eye disability.  In an 
April 1954 rating decision, the veteran was granted service 
connection and assigned a 10 percent rating for bilateral 
chorioretinitis, effective March 1, 1954.  The veteran 
elected to receive military compensation benefits in lieu of 
the VA compensation benefits awarded.  In May 1954, the RO 
notified the veteran that as a result of his election, his 
claim for disability compensation had been placed on 
"disallowed status."  

In August 1958, the RO received notice from the Department of 
the Army that the veteran had been removed from the TDRL and 
that he had been awarded separation severance pay.  No action 
was taken by the RO regarding any payment of benefits 
following its receipt of notice from the Department of the 
Army.  Subsequently, a November 1994 VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) reflects a notation 
from the RO that the veteran was service connected and rated 
as 10 percent disabled for healed, bilateral chorioretinitis, 
and that he was receiving "retirement pay" and was not 
otherwise receiving VA compensation.  

In February 2000, the RO received a statement in which the 
veteran requested a "physical reevaluation [sic]."  In 
March 2000, the RO notified the veteran that the February 
2000 letter was considered an informal claim for benefits for 
service-connected bilateral chorioretinitis.  The RO also 
informed the veteran that, "You are currently not receiving 
monetary benefits because when you were awarded service-
connected compensation benefits, you elected to receive 
retired pay in lieu of compensation benefits."  On August 
30, 2001, the veteran submitted a VA Form 21-526 (Veterans 
Application for Compensation or Pension).  Page 11 of the 
application includes the following:

NOTE: Filing of this application constitutes a 
waiver of military retired pay in the amount of 
any VA compensation to which you may be entitled.  
See instructions for Items 14A thru 14D 
inclusive, Retired Pay.

In a May 2002 letter, the RO notified the veteran that it had 
made a decision on his claim for service-connected 
compensation received on August 30, 2001.  The RO noted that 
it had determined that the veteran was entitled to payment 
for his eye condition now that he had filed the documentation 
necessary (VA Form 21-526) to waive the disability severance 
payment he had received.  It also informed the veteran that 
it was withholding his entire VA compensation payment until 
the severance payment had been recovered.  The payment start 
date was noted as September 1, 2001.  The veteran appealed 
the RO's decision regarding the effective date assigned for 
his award.  In an October 2002 statement of the case (SOC), 
the RO informed the veteran that, "An effective date of 
payment of VA compensation is not authorized under existing 
regulation prior to date of receipt of waiver of service 
temporary disability retired pay and recuperation of 
severance pay."  The veteran was also informed that, "Under 
applicable regulations, as cited above, reinstatement of 
compensation is not allowed until date of claim accompanied 
by waiver due to the bar of concurrent payments (38 C.F.R. 
§ 3.400(j)(1); 38 C.F.R. § 3.700)."  

The record reflects that the veteran had not been in receipt 
of temporary disability retirement pay since August 31, 1958, 
and the RO has been on notice of that fact since that time.  
Furthermore, any disability severance pay received by the 
veteran was a one-time only lump sum payment.  The RO's 
consistent use of the word "waiver" in the October 2002 SOC 
and its subsequent discussion/analysis appears to imply that 
for the veteran to warrant an earlier effective date on his 
claim, he would have needed to have filed a waiver of 
concurrent benefits prior to August 30, 2001.  As the veteran 
has not been in receipt of retirement pay since August 31, 
1958, such information is incorrect and misleading.  As the 
veteran was already service connected for bilateral 
chorioretinitis, he would need only to have filed an informal 
claim for benefits since August 31, 1958.  

With regard to an informal claim, the Board notes that the 
current version of 38 C.F.R. § 3.157(b)(1), provides that, 
"The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the 
Armed Forces on the [TDRL] will be accepted as the date of 
receipt of claim."  A June 30, 1958, uniformed services 
examination which was the basis for the veteran's removal 
from the TDRL and the granting of severance pay is of record.  
Thus, such an examination can be the basis of a claim for 
increase or to reopen, and it would appear on its face that 
the regulation would allow the veteran's claim to be granted 
back to 1958.  However, the pertinent provision regarding 
uniform service examinations contained in 3.157(b)(1) was not 
in effect in 1958, and there is no indication that the 
provision was intended to have retroactive effect.  Likewise, 
while the current version of the M21-1 (see M21-1, Part IV, 
Chapter 21, Subchapter I (21.03)) does contain a provision 
for notifying the veteran of his or her rights regarding 
reinstatement of benefits following the veteran's discharge 
from the TDRL, the RO was not otherwise under any explicit 
duty to notify the veteran in 1958.  

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Here, while the record contains VCAA notice letters dated in 
June 2001, January 2002, and May 2004, those letters pertain 
to claims for service connection and increased ratings, and 
not a claim for an earlier effective date.  While the letters 
do identify what evidence will be obtained by whom, there is 
a lack of notice of the information and evidence needed to 
substantiate the claim on appeal.  In light of the fact that 
the veteran may have been misled by the October 2002 SOC in 
regards to what he needs to show to substantiate his claim, 
the Board finds action by the RO is required to satisfy the 
incomplete notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures per the 
statutory provisions at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are met.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should 
specifically be asked to identify any 
claims for payment or increase filed over 
the years since being removed from the 
TDRL, or any VA or service department 
treatment received for the service-
connected chorioretinitis.  Dates of any 
such treatment should be specified.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

